               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD


UNITED STATES OF AMERICA


v.                               CRIMINAL NO. 1:15-cr-00104-001


STEVEN ANDREW SHORT



                  MEMORANDUM OPINION AND ORDER

        In Bluefield, on August 14, 2019, came the defendant,

Steven Andrew Short, in person and by counsel, William s.

Winfrey, II; the United States by John L. File, Assistant United

States Attorney; and the United States Probation Office by Brett

Taylor, United States Probation Officer for a hearing on the

petition to revoke the defendant's term of supervised release.

        The court informed the defendant of the alleged

violations contained in the petition filed on July 22, 2019, and

later amended on August 13, 2019 to reflect that defendant’s

urine specimen’s collected on July 12, 2019 and July 15, 2019,

tested positive for Buprenorphine and Norbuprenorphine and also

to reflect two other related violations.

        The court advised the defendant that, pursuant to Rule

32.1(b) of the Federal Rules of Criminal Procedure, he has the
right to a hearing and assistance of counsel before his term of

supervised release could be revoked.

        The defendant did not challenge the allegations within

the petition, and admitted the charges listed in the petition

and the addendum.   Thereafter, the court found the charges were

established by a preponderance of the evidence.

        Accordingly, the court found that the Guideline

imprisonment range for the revocation of supervised release upon

such grounds is 12 to 18 months.       The court further found that

the Guideline ranges issued by the Sentencing Commission with

respect to revocation of probation and supervised release are

policy statements only and are not binding on the court.

Neither party objected to the Guideline range as determined by

the court.   The court found that there was sufficient

information before the court on which to sentence defendant

without updating the presentence investigation report.

        The court provided counsel for both parties and

defendant with an opportunity to speak regarding the appropriate

sentence.

        Counsel for the defendant moved the court for a downward

variance of a 6-month sentence—the government concurred with

this motion.   For reasons placed on the record, this motion for

a variance was granted.



                                   2
        Pursuant to the Sentencing Reform Act of 1984 and based

on the foregoing, the court ORDERED that the defendant’s current

term of supervised release be REVOKED and that the defendant

serve a term of imprisonment of 6 months with no new term of

supervised release.

        Upon being sentenced, counsel for the defendant asked

that the defendant be treated for Hepatitis and his leg injury.

The court agreed to recommend the defendant be examined for

medical problems and be treated while incarcerated.

        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements.

The court considered all of the findings in the case and

concluded that the sentence satisfied the statutory objectives

of 18 U.S.C. § 3553, and was sufficient, but not greater than

necessary, to provide adequate deterrence to criminal conduct

and protect the public from further crimes of the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

within fourteen (14) days.   The defendant was advised that if he

wishes to appeal and cannot afford to hire counsel to represent

                                 3
him on appeal, the court will appoint counsel for him.             The

defendant was further advised that if he so requests, the Clerk

of court will prepare and file a notice of appeal on his behalf.

        The defendant was remanded to the custody of the United

States Marshals Service.

        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 16th day of August, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                4
